Name: 2014/278/EU: Council Decision of 12 May 2014 on the conclusion of the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, with the exception of matters related to readmission
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  cooperation policy;  international affairs
 Date Published: 2014-05-16

 16.5.2014 EN Official Journal of the European Union L 145/1 COUNCIL DECISION of 12 May 2014 on the conclusion of the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, with the exception of matters related to readmission (2014/278/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 91, 100, 191(4), 207 and 212, in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with the Council Decision of 2013/40/EU (2), the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part (the Agreement), was signed on 10 May 2010, subject to its conclusion at a later date. (2) Certain provisions of the Agreement concern readmission, and therefore fall within the scope of Title V of Part Three of the Treaty on the Functioning of the European Union. A separate Decision (3) relating to those provisions, which are contained in Article 33(2) of the Agreement, will be adopted in parallel to this Decision. (3) The Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, with the exception of Article 33(2) thereof, is hereby approved on behalf of the Union (4). Article 2 The High Representative of the Union for Foreign Affairs and Security Policy shall chair the Joint Committee provided for in Article 44 of the Agreement. The Union or, as the case may be, the Union and the Member States, shall be represented in the Joint Committee depending on the subject matter. Article 3 The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union, to the notification provided for in Article 49(1) of the Agreement (5). Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 May 2014. For the Council The President C. ASHTON (1) Consent given on 16 April 2014 (not yet published in the Official Journal). (2) Council Decision 2013/40/EU of 10 May 2010 on the signing, on behalf of the European Union, and provisional application of the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part (OJ L 20, 23.1.2013, p. 1). (3) Council Decision 2014/279/EU of 12 May 2014 on the conclusion of the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, as regards matters related to readmission (see page 3 of this Official Journal). (4) The Agreement has been published in OJ L 20, 23.1.2013, p. 2, together with the decision on signature. (5) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.